Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-9 are currently under examination, wherein claim 1 has been amended and claims 8 and 9 have been newly added in applicant’s amendment filed on June 24, 2022. 
Status of Previous Rejections
2.	The previous rejections of claims 1-7 under 35 U.S.C. 103 as stated in the Office action dated February 25, 2022 have been withdrawn in light of applicant’s amendment filed on June 24, 2022. A new ground of rejection has been established as follows.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

3.	Claims 1-9 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitations of “the flux does not contain a paraffin wax” in the last line of claim 1 and “consisting of” in line 5 of claim 9 are not supported by the instant specification. 
There is no positive recitation of “paraffin wax” in the instant specification at all. Therefore, a “paraffin wax” cannot be excluded from the instantly claimed flux. See MPEP 2173.05(i).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over EP (3335829 A1).
With respect to claims 1-9, EP (‘829 A1) discloses a joining structure joined by a solder paste comprising by mass of the paste 65-95% of a spherical solder alloy powder comprising Sn and Ag and 5-35% of a flux comprising a thermosetting resin or a rosin including an epoxy resin, by mass of the flux 1-25% of levulinic acid meeting the keto or γ-keto acid as claimed and 0.1-3.0% of triethanolamine meeting the hydroxy group-containing compound containing a nitrogen atom as claimed, thickening agents and additives (e.g. curing agents) as desired (abstract, paragraphs [0001], [0014]-[0045], [0065], [0066], [0073] and [0075]). The mass content range of the hydroxy group-containing compound disclosed by EP (‘829 A1) would overlap the range as claimed in claim 8. A prima facie case of obviousness exists. See MPEP2144.05 I. The lowest mass content of paraffin wax of 0.5% disclosed by EP (‘829 A1) (paragraph [0055]) is close enough to 0% as claimed that same results would be expected by one of ordinary skill in the art. EP (‘829 A1) does not specify the Expressions (1), (2) and (3) as claimed. However, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art. In re Austin, et al., 149 USPQ 685, 688. Furthermore, a solder paste comprising by mass of the paste 20% flux and 80% solder alloy powder (i.e. the W3 as claimed), 4% levulinic acid (i.e. the W1 as claimed) and 2% triethanolamine (i.e. the W2 as claimed) disclosed by EP (‘829 A1) would satisfy all of the Expressions (1), (2) and (3) as claimed. The claimed and EP (‘829 A1)’s melting points of the levulinic acid and triethanolamine; and the numbers of hydroxy and carboxyl groups would be the same because the levulinic acid and triethanolamine disclosed by EP (‘829 A1) are identical to the claimed keto acid and the hydroxy group-containing compound respectively and should have the same structure and properties. EP (‘829 A1) does not specify the feature as claimed in claim 5. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01 [R-3] I. In the instant case, the claimed and EP (‘829 A1)’s solder pastes are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes as discussed above, therefore a prima facie case of obviousness exists. The same hydrogen bond as claimed would be expected with the claimed and EP (‘829 A1)’s solder pastes.
Response to Arguments
5.	The applicant’s arguments filed on June 24, 2022 have been fully considered but they are not persuasive.	
The applicant argues that the solder paste as claimed does not contain any paraffin wax required by EP (‘829 A1); contains a thermosetting resin or rosin and a specific content range of hydroxy group-containing compound; and can achieve unexpected results. In response, see the new grounds of rejection of the amended features above. The same results would be expected by one of ordinary skill in the art.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

7/28/2022